Citation Nr: 1135716	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent for the purposes of direct receipt of Department of Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to January 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which determined that the Veteran was not competent for VA benefit purposes.  In January 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In May 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In its May 2010 Remand instructions, the Board directed that:  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to provide information concerning whether or not he is presently competent to handle disbursement of his VA funds on a consistent basis.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner should specifically review the Veteran's documented psychiatric history, and, in particular, the previous opinions addressing his competency to handle VA funds.  The examiner should opine as to whether or not the Veteran is currently competent and able to handle his VA funds.  A detailed rationale for all opinions must be provided.  

In June 2011, the Veteran was afforded the requested VA evaluation.  The examiner opined that:

Regardless of his positive presentation today, this Veteran's constellation of psychological problems renders him perpetually vulnerable to relapse into active phase schizophrenia, alcohol and drug abuse, and/or manipulation by others, which would severely compromise his ability to manage his finances.  Therefore, it is the opinion of this clinician that THIS VETERAN SHOULD BE CONSIDERED INCOMPETENT TO HANDLE HIS FINANCES FOR VA PURPOSES.  (emphasis in the original).  

The Board finds that the July 2011 VA examination report does not comply with the Board's Remand instructions.  Indeed, it is not possible to discern whether the VA examiner concluded that the Veteran was currently incompetent for VA purposes or rather that he would again become incompetent for VA purposes in the future should he "relapse into active phase schizophrenia, alcohol and drug abuse, and/or manipulation by others."  

The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the claims folder VA medical records pertaining to the veteran that are dated from February 2009 to the present.

In addition, the RO should associate with the claims folder the reports of any field examinations that have been conducted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that date from February 2009.  

2.  Associate with the claims folder any field examination reports that have been conducted in this case.  If there are no such records, documentation to that effect must be included in the claims folder.  

3.  After steps one and two are complete, again schedule the Veteran for a VA psychiatric examination to determine whether the Veteran is presently incompetent for VA purposes.  In other words, is he unable to contract or manage his own affairs including disbursement of funds without limitation.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a detailed rationale for all stated opinions. 

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

